Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 71.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  On line 2 of the claim “the opening” is believed to be in error for-the central opening-.  Appropriate correction is required.
Claims 13-14 objected to because of the following informalities:  On line 2 of the claim “where a threads of the prosthetic screw engaged with a threaded opening” is believed to be in error for -where a thread of the prosthetic screw is engaged with a threaded opening- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the limitation “just slightly larger” is unclear. It is noted that the relative terms are not clearly defined and therefore, the amount of which the crown opening is larger than the implant is unclear.  
Claim 12 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being interpreted as a threaded opening beyond a opening of the implant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 12-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundgren et al. (4,756,689).
Lundgren discloses a multi-piece dental prosthesis comprising an implant 1 operable to be implanted into a bone of a patient (see abstract, such that the implant is the anchorage unit, fixture with the spacer 1, col. 3, ll. 42-45), an abutment 6’’ removably engaged with the implant via a prosthetic screw 4 engaged with both the implant and the abutment (see fig. 3, such that it is removable in that the screw can be unthreaded to remove it from the implant), the abutment 6’’ having threads on an outer portion at a rear of the abutment (see fig. 3), the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (see fig. 3, such that the screw thread can be unscrewed and therefore, can function as claimed), a ti-base 11’’ (col. 4, ll. 11-12 regarding the base being made from titanium) defining a central opening (see fig. 3), the ti-base having threads extending into the central opening sized to engage with the threads of the abutment (see fig. 3, col. 5, ll. 26-28).
Lundgren further teaches with respect to claim 2, the prosthesis further comprising a crown attached to the ti-base (col. 5, ll. 21-22).
Lundgren further teaches with respect to claim 3, wherein the crown defines an opening through it height in communication with the central opening of the ti-base (col. 5, ll. 39-42, such that the opening is the aperture).
Lundgren further teaches with respect to claim 6, the prosthesis further comprising a partial denture attached to the ti-base (col. 5, ll. 21-22, such that the bridge is a partial denture).
Lundgren further teaches with respect to claims 8 and 16, wherein the abutment defines an opening having a shape engageable with a screw-driver (see fig. 3, such that the shape of the opening is engageable with a screw driver when the screw is being driven, such that a shaft of the screw driver can engage with the surface of the opening).
Lundgren further teaches with respect to claim 12, the implant defines a threaded opening, the threaded opening sized to receive the prosthetic screw (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant. See annotated figure below, see 112 rejection above regarding interpretation). 
Lundgren further teaches with respect to claim 13, wherein a head of the prosthetic screw engages with a shoulder of the abutment, and wherein a thread of the prosthetic screw engages with a threaded opening of the implant (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant, see annotated figure below regarding shoulder).
Lundgren further teaches with respect to claim 15, wherein the abutment 6’’ is prevented from axial movement relative to the implant by an engagement of a part of the abutment with a part of the implant (see fig. 3, annaoted figure showing the engagement part).
With respect to claim 20, Lundgren teaches a multi-piece dental prosthesis comprising an implant 1 operable to be implanted into a bone of a patient (see abstract, such that the implant is the anchorage unit, fixture with the spacer 1, col. 3, ll. 42-45), an abutment 6’’ removably engaged with the implant via a prosthetic screw 4 engaged with both the implant and the abutment (see fig. 3, such that it is removable in that the screw can be unthreaded to remove it from the implant), the abutment 6’’ having threads on an outer portion at a rear of the abutment (see fig. 3), the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (see fig. 3, such that the screw thread can be unscrewed and therefore, can function as claimed), a crown or partial denture attached to the outer threads of the abutment (see figs. 3, col. 5, ll. 21-22, such that the bridge is a partial denture). It is noted that the crown or bridge is connected to the outer threads of the abutment through element 11’’ which is integral with the crown or partial denture, see above regarding being cast together).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) as applied to claims 1 and 3 above, and further in view of Lozada (2016/0074141).
Lundgren teaches the invention as substantially claimed and discussed above, however, does not specifically teach a cross section of the opening through the crown is just slightly larger than a cross section of the implant, so as to guide the implant when passed through the opening and the central opening of the ti-base has a cross sectional area greater than a maximum cross sectional area of the implant such that the implant can pass through the ti-base.
 Lozada teaches a multi-piece dental prosthesis comprising an implant 16, a ti-base defining a central opening comprising threads  extending into the central opening and a crown connected to the ti-base (see fig. 5, par 18), wherein the cross section of the opening through the crown is just slightly larger than a cross section of the implant so as to guide the implant when passed through the opening (see fig.5, pars. 9, 18) and the central opening of the ti-base has a cross sectional area greater than a maximum cross sectional area of the implant, such that he implant can pass through the ti-base (see fig. 5, pars. 9, 18). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the openings in the crown and ti-base taught by Lundgren with the size relative to the implant taught by Lozada in order to aid in guiding of proper placement of the drilled hole and implant (see par. 6 of Lozada). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) as applied to claim 1 above, and further in view of Sapian (2003/0224328).
Lundgren teaches the multi-piece dental prosthesis as discussed above in detail including a crown or partial denture connected to the ti-base, however, does not specifically teach a denture connected to the t-base.
Sapian teaches a multi-piece dental prosthesis comprising a denture connected to a base (see figs., par. 53). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single crown or partial denture as taught by Lundgren to include a denture as taught by Sapian in order to meet the needs of the user. It is noted that Sapian teaches a single crown and partial dentures also connected to the base.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) as applied to claim 1 above, and further in view of Willoughby (5,873,721).
With respect to claim 9, Lundgren teaches the invention as substantially claimed and discussed above, including a front portion of the abutment defines a cross-sectional shape, and wherein the implant defines an opening having a matching cross-sectional shape to the abutment front portion at it top (see fig. 3, annotated figure above, such that the shape is that of the engagement area), however, does not specifically teach the abutment shape and matching opening shape of the implant preventing axial rotation of the abutment relative to the implant.
Willoughby teaches a multi-piece dental prosthesis comprising an implant 16 operable to be implanted into a bone of a patient (see figs. 2-5), an abutment 10 removably engaged with the implant via a prosthetic screw 20 engaged with both the implant and the abutment (see figs. 3, 5), the abutment having threads 12 on an outer portion at a rear of the abutment, the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (such that the screw can be threaded and unthreaded), a base 18 having threads extending into a central opening sized to engage with the threads of the abutment (see figs. 1-5), wherein a front portion of the abutment defines a cross-sectional shape (mechanical interlock 14) and wherein the implant defines an opening 14 having a matching cross-sectional shape to the abutment front portion at it top, the abutment shape and matching opening shape of the implant preventing axial rotation of the abutment relative to the implant (see figs. 3-5, see abstract regarding anti-rotation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the front portion of the abutment and opening of the implant of Lundgren with the anti-rotational shape taught by Willoughby in order to prevent rotation of the parts once assembled.
With respect to claim 10, Lundgren teaches the invention as substantially claimed and discussed above, however, does not specifically teach the implant is threaded.
Willoughby teaches the implant is threaded (see figs. 3-5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the implant of Lundgren with the threaded implant of Willoughby in order to easily place the implant in the bone in a secure manner. It is noted that the use of threads on an implant is a well known means for attaching the implant to the bone.  

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Willoughby (5,873,721) as applied to claim 9 above, and further in view of Engman et al. (6,375,465).
With respect to claim 11, Lundgren/Willoughby teaches the invention as substantially claimed and discussed above, however, does not specifically teach the implant is self-drilling.
Engman teaches a dental implant which is self-drilling (col. 6, ll. 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Lundgren/Willoughby with the self-drilling implant of Engman in order to easily install the implant in the bone and reduce the number of steps needed to install the implant.
With respect to claim 14, Lundgren teaches where a head of the prosthetic screw engages with a shoulder of the abutment, and where a thread of the prosthetic screw engages a threaded opening of the implant (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant, see annotated figure above).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) as applied to claim 1 above, and further in view of Heo (2006/0141419).
Lundgren teaches the invention as substantially claimed and discussed above, however, does not specifically teach where a largest cross sectional area of the abutment is greater than a largest cross sectional area of the implant.
Heo teaches a multi-piece dental implant comparing an implant 110, an abutment 120a-120d and a base 142a-142d, wherein a largest cross sectional area of the abutment is greater than a larger cross sectional area of the implant 9See fig 4d, such that the shoulder on the abutment extends beyond the cross sectional area of the implant). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the relationship been the implant and abutment as taught by Lundgren with that as taught by Heo in order to provide the desired contour of the gum, such that the gum contours the abutment. 
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/27/2022